*1503The opinion of the court was delivered by
Breaux, J.
This' case is before us on the appeal of the District Attorney from a judgment setting aside the indictment.
The defendant moved to dismiss the appeal on the ground that the case was not made returnable to this court within ten days.
The appeal was applied for and granted on the third day of March, 1897, and was made returnable according to law.
The court adjourned its sittings sine die on the day the appeal was granted.
The transcript was filed in this court on the 28th day of April, 1897.
The statute providing for appeals in criminal cases; fixing the return day and limiting time within which to grant appeals is quite clear. Act 30 of 1878. /
Unless an extension of time is obtained and good reason is shown for not having filed the transcript in time, the appeal must be dismissed it has been adjudged.
It was decided that defendant, in case of State vs. Butler, 35 An. 392, had virtually abandoned his appeal by not having offered to file the transcript in time.
The ruling was subsequently affirmed in State vs. Joseph, 38 An. 33, and reaffirmed in case of State of Louisiana vs. Stevens, 43 An. 510.
Under the statute and the decisions, the delay was fatal to the appeal.
Dismissal of the appeal is the only alternative.
It is therefore ordered, adjudged and decreed that the appeal in. this case is dismissed.